I dissent from the majority opinion and concur in the opinion of Acting Associate Justice Lide. The cause has been argued before this Court twice. Following the original argument I wrote an opinion in which I expressed views and conclusions similar to those set forth in the opinion of Judge Lide. At the suggestion of the Chief Justice that opinion has been filed, but the same need not be reported. Judge Lide has in his opinion ably presented the controlling factors in the case. To what he has said I would merely add an expression of my profound conviction that this *Page 130 
Court by its majority ruling has impinged upon a fundamental right of property, and has undertaken to do what the legislative authorities of the municipality in question have with obvious deliberation refrained from doing.
Indeed, where, as here, the evidence is undisputed that the home is operated and maintained with the utmost regard for the sensibilities of neighbors, and without any suggestion of discomfort or danger to neighbors or others by reason of odors, disease or other physical factors, it might be questioned whether the municipality could even by ordinance impose the restriction or limitation which the Court is imposing, due regard being had to the undisputed testimony as to the surroundings of the property in question in this case.
There being however no legislative mandate to control the Court, our decision must stand as a declaration of the common law. The sources of such law must be found in the customs of our people, and in their social and business standards as affected by common-law principles established in related situations. Whatever may be the situation in certain other states, the people of the small communities in South Carolina have long displayed their recognition and acceptance of the conclusions stated in Judge Lide's opinion.